 

Case 7:20-mj-02492 Document 1 Filed on 11/17/20 in TXSD Page 1 of 4

United States District Court
Southern District Of Toxas

 

 

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint FILED
UNITED STATES DISTRICT COURT NOV 1 7 2020
for the David J. Bradley, Clerk
Southern District of Texas
United States of America )
V. ) . ‘
) Case No. M- ao- QN4X (.
Manuel GARCIA )
YOB: 1984 )
USC )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 26 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description

Title 21, U.S.C. §§ 846,841 (a)(1)
Conspiracy to Possess with Intent To Distribute 28 grams or more of a
Title 21, U.S.C. § 841(a)(1) cocaine base (crack cocaine); and

Possession with Intent To Distribute approximately 126 grams of cocaine
base (crack cocaine)

This criminal complaint is based on these facts:

See Attachment "A"

@ Continued on the attached sheet.

veal: |
Me Rulan® Will AMSA Pps Hn

fF Complainant’s signature
tir 17-2020

Ryan Hammer, Special Agent, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

pae: W/Z [2020 © 2st JS

Judge's signature
City and state: McAllen, Texas . J. Scott iu cker, United States Magistrate Judge
i Printed name and title

 
   

 

Case 7:20-mj-02492 Document 1 Filed on 11/17/20 in TXSD Page 2 of 4

Attachment “A”
Affidavit in Support of Complaint

I, Ryan J. Hammer, being first duly sworn, state as follows:

Introduction

1. 1am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have
been so employed since June of 2016. I am currently assigned to the San Antonio Division,
McAllen office where I conduct a variety of investigations pertaining to gangs and violent crime.
I attended the FBI Academy in Quantico, Virginia, which entailed 21 weeks of training in law
enforcement and investigative activities. In the performance of my duties, J have investigated and
assisted in the investigation of violent criminal organizations to include home invasion crews,
gangs, kidnappings, and assaults on federal officers. I have received training from the FBI
pertaining to the investigation of such matters to include extensive training on cellphone analysis
and call detail records, as well as social media accounts and their analysis. In addition, I have
conferred with FBI colleagues with extensive training and experience in the investigation of
violent criminal organizations.

2. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter. All references to agents include FBI agents as well as
FBI task force officers (TFOs). Your affiant knows that it is a violation of Title 21 United States
Code Section 841(a)(1) to manufacture, distribute, or dispense, or possess with intent to

manufacture, distribute or dispense, a controlled substance.
 

Case 7:20-mj-02492 Document1 Filed on 11/17/20 in TXSD Page 3 of 4

3. Based on my training and experience and the facts as set forth in this affidavit, there
is probable cause to believe that violations of the offenses listed above have been committed by

Manuel GARCIA (hereinafter “GARCIA”).

Facts Supporting Probable Cause
4. The FBI has been conducting an investigation on the drug trafficking activities of

GARCIA and the Tri-City Bombers in the Rio Grande Valley. Beginning on July 2, 2019 and
continuing through July, 2020, your affiant and other agents with the FBI utilized an FBI
confidential human source (CI#1) to conduct recorded phone calls with GARCIA. In these calls,
GARCIA offered to sell CI#1 handguns, rifles, ammunition, cocaine, and crack cocaine.

5. On June 25, 2020 your affiant and other agents with the FBI utilized CI#1 to make
several recorded calls with GARCIA in order to arrange another purchase of crack cocaine from
GARCIA. In these calls, the amount of cocaine, the cost, and cooking it into crack cocaine were
discussed. On June 25, 2020, under the direction and surveillance of your affiant and other agents
with the FBI, CI#1 conducted a controlled purchase of crack cocaine from GARCIA. On the
afternoon of June 25, 2020, GARCIA met CI#1 in San Juan, Texas. Cl#1 provided GARCIA
with $3400 USD in exchange for a bag containing a white rock like substance suspected to be
crack cocaine. The bag field tested positive for the presence of crack cocaine and weighed 126.0 -
grams. The evidence item was later sent to the Drug Enforcement Agency (DEA) laboratory and
is still pending analysis. A video recording of the controlled purchase was captured and agents
identified GARCIA as the individual providing the crack cocaine in exchange for the money.

Conclusion

6. Based on the aforementioned factual information, your Affiant respectfully submits

that GARCIA did commit a violation of Title 21, United States Code Sections 846, 841(a)(1)

(Conspiracy to Possess with Intent to Distribute a Controlled Substance; and a violation of Title
 

Case 7:20-mj-02492 Document1 Filed on 11/17/20 in TXSD Page 4 of 4

21, United States Code, Section 841(a)(1) (Possession with Intent to Distribute a Controlled

Substance).

Ryan Hammer
Special Agent
Federal Bureau of Investigation

Sworn to and subscribed before me this tPF Say of November, 2020.

Ot

cker
itéd Sfates Magistrate Judge
oithern District of Texas

 
  
  
